 
MAKE GOOD ESCROW AGREEMENT
 
This Make Good Escrow Agreement (the “Make Good Agreement”), dated effective as
of December 31, 2007, is entered into by and among Energroup Holdings
Corporation, a Nevada corporation (the “Company”), the Investors (as defined
below), Shine Gold Holdings Limited, a British Virgin Islands company (“Make
Good Pledgor”) and U.S. Bank National Association, with an office at 225  Asylum
Street, 23rd Floor, Hartford, CT  06103, as escrow agent (“Escrow Agent”). The
Company and Investors are referred to collectively as the “Interested Parties.”
 
WHEREAS, each of the investors in the private offering of securities of the
Company (the “Investors”) has entered into a Securities Purchase Agreement,
dated December 31, 2007 (the “SPA”), evidencing their participation in the
Company's private offering (the “Offering”) of securities. As an inducement to
the Investors to participate in the Offering and as set forth in the SPA, Make
Good Pledgor agreed to place certain shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) into escrow for the benefit of the
Investors in the event the Company fails to satisfy certain financial
thresholds.
 
WHEREAS, pursuant to the requirements of the SPA, the Company and Make Good
Pledgor have agreed to establish an escrow on the terms and conditions set forth
in this Make Good Agreement;
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. Make Good Pledgor and the Company hereby appoint
Escrow Agent to act in accordance with the terms and conditions set forth in
this Make Good Agreement, and Escrow Agent hereby accepts such appointment and
agrees to act in accordance with such terms and conditions.
 
2. Establishment of Escrow. Within three Trading Days (defined below) following
the Closing, Make Good Pledgor shall deliver, or cause to be delivered, to the
Escrow Agent certificates evidencing an aggregate of 3,863,635 shares of the
Company’s Common Stock (the “Escrow Shares”), along with bank signature stamped
stock powers executed in blank (or such other signed instrument of transfer
acceptable to the Company’s Transfer Agent).
 

--------------------------------------------------------------------------------


 
As used in this Agreement, “Trading Day” means (i) a day on which the Company’s
common stock is traded on a Trading Market or (ii) if the common stock is not
quoted on any trading market, a day on which the common stock is quoted in the
over-the-counter market as reported by the OTC Bulletin Board (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the common stock is not listed or quoted as set
forth in (i) and (ii) hereof, then Trading Day shall mean a business day.
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Company’s common stock
is listed or quoted for trading on the date in question. As used in this Make
Good Agreement, “Transfer Agent” means Western States Transfer & Registrar, Inc.
with an address at 1911 Ryan Park Avenue, Sandy, Utah 84092, at telephone number
(801) 523-1547 and fax number (801) 523-8947, or such other entity hereafter
retained by the Company as its stock transfer agent as specified in a writing
from the Company to the Escrow Agent.
 
The Make Good Pledgor hereby agrees that their obligation to transfer shares of
Common Stock to Investors pursuant to Section 4.11 of the SPA and this Make Good
Agreement shall continue to run to the benefit of each Investor even if such
Investor shall have transferred or sold all or any portion of its Shares, and
that Investors shall have the right to assign its rights to receive all or any
such shares of Common Stock to other Persons in conjunction with negotiated
sales or transfers of any of its Shares. The Make Good Pledgor hereby
irrevocably agrees that other than in accordance with Section 4.11 of the SPA
and this Make Good Agreement, the Make Good Pledgor will not offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase or
otherwise transfer or dispose of, directly or indirectly, or announce the
offering of any of the Escrow Shares (including any securities convertible into,
or exchangeable for, or representing the rights to receive Escrow Shares). In
furtherance thereof, the Company will (x) place a stop order on all Escrow
Shares covered by any registration statements, (y) notify the Transfer Agent in
writing of the stop order and the restrictions on such Escrow Shares under this
Make Good Agreement and direct the Transfer Agent not to process any attempts by
the Make Good Pledgor to resell or transfer any Escrow Shares under such
registration statements or otherwise in violation of Section 4.11 of the SPA and
this Make Good Agreement. If within ten (10) days following the Closing, the
Make Good Pledgor shall not have deposited all potential 2008 Make Good Shares
and 2009 Make Good Shares into escrow in accordance with this Make Good
Agreement along with bank signature stamped stock powers executed in blank (or
such other signed instrument of transfer acceptable to the Company’s transfer
agent), then, upon written demand from an Investor, the Company shall promptly,
and in any event within thirty (30) days from the date of such written demand,
pay to that Investor, as liquidated damages, an amount equal to that Investor’s
entire Investment Amount without interest thereon. As a condition to the receipt
of such payment, the Investor shall return to the Company for cancellation the
certificates evidencing the Shares acquired by the Investor under the SPA.
 
3. Representations of Make Good Pledgor and the Company. Make Good Pledgor and
the Company hereby represent and warrant, severally and not jointly, as to
itself only, to the Investors as follows:
 
a.  All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all pledges, liens and
encumbrances. Upon any transfer of Escrow Shares to Investors hereunder,
Investors will receive full right, title and authority to such shares as holders
of Common Stock of the Company.
 

--------------------------------------------------------------------------------


 
b.  Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of Make Good Pledgor pursuant to the terms of any indenture, mortgage,
deed of trust or other agreement or instrument binding upon Make Good Pledgor,
other than such breaches, defaults or liens which would not have a material
adverse effect taken as a whole.
 
4. Disbursement of Escrow Shares. The Make Good Pledgor agrees that in the event
that:
 
a. 2008 Make Good Escrow. If the after tax net income (calculated in accordance
with GAAP) reported in the Annual Report on Form 10-K or 10-KSB of the Company
for the fiscal year ending December 31, 2008, as filed with the Commission (the
“2008 Annual Report”), is less than $15,900,000 (the “2008 Guaranteed ATNI”),
the Make Good Pledgor will provide written instruction to the Escrow Agent to
transfer to the Investors on a pro rata basis (determined by dividing each
Investor’s Investment Amount by the aggregate of all Investment Amounts
delivered to the Company by the Investors under the SPA) for no consideration
other than payment of their respective Investment Amount paid at Closing,
1,931,818 shares of Common Stock (as equitably adjusted for any stock splits,
stock combinations, stock dividends or similar transactions) (the “2008 Make
Good Shares”).
 
b. 2009 Make Good Escrow. If in the event that either:
 
   (i)  the earnings per share (calculated in accordance with GAAP) reported in
the Annual Report on Form 10-K or 10-KSB of the Company for the fiscal year
ending December 31, 2009, as filed with the Commission (the “2009 Annual
Report”), is less than $0.99 on a fully diluted basis (as equitably adjusted for
any stock splits, stock combinations, stock dividends or similar transactions)
(the “2009 Guaranteed EPS”), or
 
   (ii)  the after tax net income (calculated in accordance with GAAP) reported
in the 2009 Annual Report, is less than $20,900,000 (the “2009 Guaranteed
ATNI”),
 
the Make Good Pledgor will provide written instruction to the Escrow Agent to
transfer to the Investors on a pro rata basis (determined by dividing each
Investor’s Investment Amount by the aggregate of all Investment Amounts
delivered to the Company by the Investors under the SPA) for no consideration
other than payment of their respective Investment Amount paid at Closing,
1,931,818 shares of Common Stock (as equitably adjusted for any stock splits,
stock combinations, stock dividends or similar transactions) (the “2009 Make
Good Shares”).
 

--------------------------------------------------------------------------------


 
c. Notwithstanding the foregoing, the parties agree that for purposes of
determining whether or not the 2008 Guaranteed ATNI, the 2009 Guaranteed EPS or
the 2009 Guaranteed ATNI have been achieved, the release of the 2008 Make Good
Shares or the 2009 Make Good Shares to the Make Good Pledgor as a result of the
operation of this Make Good Agreement shall not be deemed to be an expense,
charge, or other deduction from revenues even though GAAP may require contrary
treatment. Notwithstanding anything to the contrary contained herein, any direct
or indirect tax breaks, tax holidays, tax credits or similar tax benefit(s),
compensation, grant or any other remuneration or deduction granted or benefiting
any of the Company Entities by any governmental authority or body, which are
beyond and in addition to benefits that may exist on the Closing date, shall be
excluded for purposes of determining whether or not the 2008 Guaranteed ATNI,
2009 Guaranteed ATNI, or 2009 Guaranteed EPS, as the case may be, has been
achieved by the Company. In the event that the after tax net income (calculated
in accordance with GAAP) reported in the 2008 Annual Report, is equal to or
greater than the 2008 Guaranteed ATNI, no transfer of the 2008 Make Good Shares
shall be required by the Make Good Pledgor to the Investors under this Section
and such 2008 Make Good Shares shall be returned to the Make Good Pledgor in
accordance with this Make Good Agreement. 
 
d. In the event that (i) the earnings per share (calculated in accordance with
GAAP) reported in the 2009 Annual Report is equal to or greater than the 2009
Guaranteed EPS and (ii) the after tax net income (calculated in accordance with
GAAP) reported in the 2009 Annual Report is equal to or greater than the 2009
Guaranteed ATNI, no transfer of the 2009 Make Good Shares shall be required by
the Make Good Pledgor to the Investors under this Section and such 2009 Make
Good Shares shall be returned to the Make Good Pledgor in accordance with the
Make Good Agreement.
 
e. Any such transfer of the 2008 Make Good Shares or the 2009 Make Good Shares
under this Section shall be made to the Investors or the Make Good Pledgor, as
applicable, within 10 Business Days after the date which the 2008 or 2009, as
applicable, Annual Report on Form 10-KSB for the Company is filed with the
Commission and otherwise in accordance with this Make Good Agreement.
 
f. Escrow Rules. The Escrow Agent shall release the 2008 Make Good Shares and
2009 Make Good Shares as follows:
 
 (i) In the event that the after tax net income (calculated in accordance with
GAAP) reported in the 2008 Annual Report is less than the 2008 Guaranteed ATNI,
the Company has agreed that the Company and Investors that have invested a
majority in interest of the Investment Amount (or their authorized
representatives) (a “Majority of Investors”) will jointly provide prompt written
instruction to the Escrow Agent with regard to the distribution of the 2008 Make
Good Shares in an amount to each Investor as set forth on Exhibit A attached
hereto (as determined as set forth above).
 

--------------------------------------------------------------------------------


 
 (ii) In the event that either (i) the earnings per share (calculated in
accordance with GAAP) reported in the 2009 Annual Report is less than the 2009
Guaranteed EPS or (ii) the after tax net income (calculated in accordance with
GAAP) reported in the 2009 Annual Report is less than the 2009 Guaranteed ATNI,
the Company has agreed that the Company and Majority of Investors will jointly
provide prompt written instruction to the Escrow Agent with regard to the
distribution of the 2009 Make Good Shares in an amount to each Investor as set
forth on Exhibit A attached hereto (as determined as set forth above).
 
 (iii) In the event that the after tax net income (calculated in accordance with
GAAP) reported in the 2008 Annual Report is equal to or greater than the 2008
Guaranteed ATNI, the Company has agreed that the Company and Majority of
Investors will jointly provide prompt written instruction to the Escrow Agent to
release of the 2008 Make Good Shares to the Make Good Pledgor.
 
 (iv) In the event that (i) the earnings per share (calculated in accordance
with GAAP) reported in the 2009 Annual Report is equal to or greater than the
2009 Guaranteed EPS and the after tax net income (calculated in accordance with
GAAP) reported in the 2009 Annual Report is equal to or greater than the 2009
Guaranteed ATNI, the Company has agreed that the Company and Majority of
Investors will jointly provide prompt written instruction to the Escrow Agent to
release of the 2009 Make Good Shares to the Make Good Pledgor.
 
The Escrow Agent need only rely on the letter of instruction from the Company
and Majority of Investors in this regard and notwithstanding anything to the
contrary contained herein will disregard any contrary instructions, and shall
not be bound by the time constraints or other trigger dates noted herein.
 
g. Pursuant to Section 4, if the Company and Majority of Investors deliver a
written instruction pursuant to Section 4(f)(i) or 4(f)(ii) to the Escrow Agent
that Escrow Shares are to be transferred to the Investors, then the Escrow Agent
shall immediately forward either the 2008 Make Good Shares or 2009 Make Good
Shares, as the case may be, to the Company’s Transfer Agent for reissuance to
the Investors in an amount to each Investor as set forth on Exhibit A attached
hereto and otherwise in accordance with this Make Good Agreement. The Company
covenants and agrees that upon any transfer of 2008 Make Good Shares or 2009
Make Good Shares to the Investors in accordance with this Make Good Agreement,
the Company shall promptly instruct its Transfer Agent to reissue such 2008 Make
Good Shares or 2009 Make Good Shares in the applicable Investor’s name and
deliver the same as directed by such Investor in an amount to each Investor as
set forth on Exhibit A attached hereto. If a notice from if the Company and
Majority of Investors pursuant to Section 4 indicates that the Escrow Shares are
to be returned to the Make Good Pledgor, then the Escrow Agent will promptly
deliver either the 2008 Make Good Shares or 2009 Make Good Shares, as the case
may be, to the Make Good Pledgor.
 

--------------------------------------------------------------------------------


 
h.  If the Company does not provide such instructions to the Transfer Agent of
the Company to deliver the 2008 Make Good Shares or 2009 Make Good Shares to the
Investors pursuant to Section 4(g) within 10 days of the public release of the
earnings and net income for 2008 or 2009 in the Company’s 2008 Annual Report and
2009 Annual Report, respectively, then a Majority of Investors are hereby
authorized to deliver such re-issuance instruction to the Transfer Agent of the
Company.
 
 5. Duration. This Make Good Agreement shall terminate upon the distribution of
all the Escrow Shares in accordance with the terms of this Make Good Agreement.
The Company agrees to promptly provide the Escrow Agent written notice of the
filing with the Commission of any financial statements or reports referenced
herein.
 
6. Escrow Shares. If any Escrow Shares are deliverable to the Investors pursuant
to the SPA and in accordance with this Make Good Agreement, (i) Make Good
Pledgor covenants and agrees to execute all such instruments of transfer
(including stock powers and assignment documents) as are customarily executed to
evidence and consummate the transfer of the Escrow Shares from Make Good Pledgor
to the Investors, to the extent not done so in accordance with Section 2, and
(ii) following its receipt of the documents referenced in Section 6(i), the
Company and Escrow Agent covenant and agree to cooperate with the Transfer Agent
so that the Transfer Agent promptly reissues such Escrow Shares in the
applicable Investor’s name and delivers the same as directed by such Investor.
Until such time as (if at all) the Escrow Shares are required to be delivered
pursuant to the SPA and in accordance with this Make Good Agreement, any
dividends payable in respect of the Escrow Shares and all voting rights
applicable to the Escrow Shares shall be retained by Make Good Pledgor. Should
the Escrow Agent receive dividends or voting materials, such items shall not be
held by the Escrow Agent, but shall be passed immediately on to the Make Good
Pledgor and shall not be invested or held for any time longer than is needed to
effectively re-route such items to the Make Good Pledgor. In the event that the
Escrow Agent receives a communication requiring the conversion of the Escrow
Shares to cash or the exchange of the Escrow Shares for that of an acquiring
company, the Escrow Agent shall solicit and follow the written instructions of
the Make Good Pledgor; provided, that the cash or exchanged shares are
instructed to be redeposited into the Escrow Account. Make Good Pledgor shall be
responsible for all taxes resulting from any such conversion or exchange.
 
7. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent, the Company and/or the Investors shall have the
right to consult and hire counsel and/or to institute an appropriate
interpleader action to determine the rights of the parties. Escrow Agent, the
Company and/or the Investors are also each hereby authorized to institute an
appropriate interpleader action upon receipt of a written letter of direction
executed by the parties so directing either Escrow Agent, the Company and/or the
Investors. If Escrow Agent, the Company and/or the Investors is directed to
institute an appropriate interpleader action, it shall institute such action not
prior to thirty (30) days after receipt of such letter of direction and not
later than sixty (60) days after such date. Any interpleader action instituted
in accordance with this Section 7 shall be filed in any court of competent
jurisdiction in the State of New York, and the Escrow Shares in dispute shall be
deposited with the court and in such event Escrow Agent, the Company and/or the
Investors shall be relieved of and discharged from any and all obligations and
liabilities under and pursuant to this Make Good Agreement with respect to the
Escrow Shares and any other obligations hereunder.
 

--------------------------------------------------------------------------------


 
8. Certain Terms Concerning Escrowed Property.
 
 a. No Duty to Vote or Preserve Rights in Escrow Stock. Neither the Escrow Agent
nor its nominee shall be under any duty to take any action to preserve, protect,
exercise or enforce any rights or remedies under or with respect to the Escrow
Property (including without limitation with respect to the exercise of any
voting or consent rights, conversion or exchange rights, defense of title,
preservation of rights against prior matters or otherwise).
 
 b. Distribution Of Escrow Shares. Any distribution of all or a portion of the
Escrow Shares shall be made by delivery of the stock certificate held by the
Escrow Agent representing the Escrow Shares to the Company’s Transfer Agent,
endorsed for transfer, with instruction to the Transfer Agent to transfer the
aggregate number of Escrow Shares being distributed in accordance with the
instructions to be provided by the Company, as described in Section 4(g) hereof,
allocated among the Investors based upon their pro rata shares according to the
percentages set forth on Exhibit A (as nearly as practicable), in each case by
issuing to each such Investor a stock certificate representing such allocated
shares, registered in his or her name set forth on Exhibit A and mailed by first
class mail to each such Investor’s address set forth on Exhibit A (or to such
other address as such Indemnifying Stockholder may have previously instructed
the Escrow Agent in writing), or returned to the Make Good Pledgor, as
applicable. The Escrow Agent shall have no liability for the actions or
omissions of, or any delay on the part of, the Company, the Transfer Agent, the
Make Good Pledgor or the Investors in connection with the foregoing.
 
c. Dividends and Proceeds.
 
(i) Dividends Held In Escrow. Any dividends, whether cash dividends or stock
dividends, stock splits, and any other distributions from or under the Escrow
Shares, received by the Escrow Agent from time to time during the term of this
Make Good Agreement shall be retained by the Make Good Pledgor.
 
(ii) [Reserved.]
 
(iii) Transaction Confirmations. The parties hereto acknowledge that, to the
extent regulations of the Comptroller of the Currency, or other applicable
regulatory entity, grant the parties the right to receive individual
confirmations of security transactions at no additional cost, as they occur, the
parties specifically waive receipt of such confirmations to the extent permitted
by law. The Escrow Agent will furnish the parties hereto with periodic cash
transaction statements that include detail for all investment transactions made
by the Escrow Agent hereunder.
 

--------------------------------------------------------------------------------


 
(iv) Tax Reporting. The Company, the Make Good Pledgor and the Investors agree
that, for tax reporting purposes, all interest or other income earned from the
investment of the Escrow Property shall be reported by the Escrow Agent as
allocated to the party to whom such interest or income is distributed.
 
(v) Certification of Taxpayer Identification Number. Each of the Company, the
Make Good Pledgor and the Investors hereto agrees to provide the Escrow Agent
with a certified tax identification number by signing and returning a Form W-9
(or Form W-8 BEN, in case of non-U.S. persons) to the Escrow Agent, upon the
execution and delivery of this Make Good Agreement. The Interested Parties
understand that, in the event their tax identification numbers are not certified
to the Escrow Agent, the Internal Revenue Code, as amended from time to time,
may require withholding of a portion of any interest or other income earned on
the investment of the Escrow Property. Each of the Interested Parties agrees to
instruct the Escrow Agent in writing with respect to the Escrow Agent’s
responsibility for withholding and other taxes, assessments or other
governmental charges, and to instruct the Escrow Agent with respect to any
certifications and governmental reporting that may be required under any laws or
regulations that may be applicable in connection with its acting as Escrow Agent
under this Make Good Agreement.
 
d. Restricted Securities. The Company, Investors and the Make Good Pledgor agree
that the Company shall be solely responsible for providing, at their cost and
expense, any certification, opinion of counsel or other instrument or document
necessary to comply with or satisfy any transfer restrictions to which the
Escrow Shares are subject, including without limitation any opinion of counsel
required to be delivered pursuant to any restrictive legend appearing on the
certificate evidencing the Escrow Shares in connection with any distribution of
Escrow Shares to be made by the Escrow Agent under or pursuant to this Make Good
Agreement. Any such opinion of counsel shall include the Escrow Agent as an
addressee or shall expressly consent to the Escrow Agent’s reliance thereon.
 
9. Concerning the Escrow Agent.
 
a. Each Interested Party acknowledges and agrees that the Escrow Agent (i) shall
not be responsible for any of the agreements referred to or described herein
(including without limitation the SPA), or for determining or compelling
compliance therewith, and shall not otherwise be bound thereby, (ii) shall be
obligated only for the performance of such duties as are expressly and
specifically set forth in this Make Good Agreement on its part to be performed,
each of which is ministerial (and shall not be construed to be fiduciary) in
nature, and no implied duties or obligations of any kind shall be read into this
Make Good Agreement against or on the part of the Escrow Agent, (iii) shall not
be obligated to take any legal or other action hereunder which might in its
judgment involve or cause it to incur any expense or liability unless it shall
have been furnished with acceptable indemnification, (iv) may rely on and shall
be protected in acting or refraining from acting upon any written notice,
instruction (including, without limitation, wire transfer instructions, whether
incorporated herein or provided in a separate written instruction), instrument,
statement, certificate, request or other document furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
person, and shall have no responsibility to make inquiry as to or to determine
the genuineness, accuracy or validity thereof (or any signature appearing
thereon), or of the authority of the person signing or presenting the same, and
(v) may consult counsel satisfactory to it, including in-house counsel, and the
opinion or advice of such counsel in any instance shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the opinion or advice of
such counsel.
 

--------------------------------------------------------------------------------


 
b. The Escrow Agent shall not be liable to anyone for any action taken or
omitted to be taken by it hereunder except in the case of the Escrow Agent’s
gross negligence or willful misconduct in breach of the terms of this Make Good
Agreement. In no event shall the Escrow Agent be liable for indirect, punitive,
special or consequential damage or loss (including but not limited to lost
profits) whatsoever, even if the Escrow Agent has been informed of the
likelihood of such loss or damage and regardless of the form of action.
 
c. The Escrow Agent shall have no more or less responsibility or liability on
account of any action or omission of any book-entry depository, securities
intermediary or other subescrow agent employed by the Escrow Agent than any such
book-entry depository, securities intermediary or other subescrow agent has to
the Escrow Agent, except to the extent that such action or omission of any
book-entry depository, securities intermediary or other subescrow agent was
caused by the Escrow Agent’s own gross negligence or willful misconduct in
breach of this Make Good Agreement.
 
d. The Escrow Agent is hereby authorized, in making or disposing of any
investment permitted by this Make Good Agreement, or in carrying out any sale of
the Escrow Property permitted by this Make Good Agreement, to deal with itself
(in its individual capacity) or with any one or more of its affiliates, whether
it or such affiliate is acting as a subagent of the Escrow Agent or for any
third person or dealing as principal for its own account.
 
e. Notwithstanding any term appearing in this Make Good Agreement to the
contrary, in no instance shall the Escrow Agent be required or obligated to
distribute any Escrow Property (or take other action that may be called for
hereunder to be taken by the Escrow Agent) sooner than two (2) Business Days
after (i) it has received the applicable documents required under this Make Good
Agreement in good form, or (ii) passage of the applicable time period (or both,
as applicable under the terms of this Make Good Agreement), as the case may be.
 
f. All payments to the Escrow Agent hereunder shall be in U.S. dollars.
 

--------------------------------------------------------------------------------


 
10. Compensation of Escrow Agent. 
 
a. The Company hereby agrees to be the responsible party for payment of the
Escrow Agent’s fees and expenses hereunder, including: (i) to pay or reimburse
the Escrow Agent for its attorney’s fees and expenses incurred in connection
with the enforcement of this Make Good Agreement, and (ii) to pay the Escrow
Agent’s compensation for its normal services hereunder in accordance with the
fee schedule attached hereto as Exhibit B and made a part hereof, which may be
subject to change hereafter by the Escrow Agent on an annual basis.
 
b. The Company agrees to reimburse the Escrow Agent on demand for all costs and
expenses incurred in connection with the administration of this Make Good
Agreement or the escrow created hereby or the performance or observance of its
duties hereunder which are in excess of its compensation for normal services
hereunder, including payment of any reasonable legal fees and expenses incurred
by the Escrow Agent in connection with resolution of any claim by any party
hereunder.
 
c. Each of the Company and the Make Good Pledgor covenant and agree, jointly and
severally, to indemnify the Escrow Agent (and its directors, officers and
employees) and hold it (and such directors, officers and employees) harmless
from and against any loss, liability, damage, cost and expense of any nature
incurred by the Escrow Agent arising out of or in connection with this Make Good
Agreement or with the administration of its duties hereunder, including but not
limited to attorney’s fees, tax liabilities (other than income tax liabilities
associated with the Escrow Agent’s fees), any liabilities or damages that may
result from any inaccuracy or misrepresentation made in any tax certification
provided to the Escrow Agent, and any wrongly act of any such party, and other
costs and expenses of defending or preparing to defend against any claim of
liability unless and except to the extent such loss, liability, damage, cost and
expense shall be caused by the Escrow Agent’s gross negligence, or willful
misconduct. The foregoing indemnification and agreement to hold harmless shall
survive the termination of this Make Good Agreement.
 
11. Resignation of Escrow Agent. At any time, upon twenty (20) days' written
notice to the Company, Escrow Agent may resign and be discharged from its duties
as Escrow Agent hereunder. As soon as practicable after its resignation, Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company the Escrow Shares held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof. If, by
the end of the 20-day period following the giving of notice of resignation by
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
a Majority of Investors shall entitled to appoint a successor escrow agent, or
if no successor is named, the Escrow Agent may apply to a court of competent
jurisdiction for appointment of a successor escrow agent.
 
12. Dispute Resolution. It is understood and agreed that, should any dispute
arise with respect to the delivery, ownership, right of possession, and/or
disposition of the Escrow Property, or should any claim be made upon the Escrow
Agent or the Escrow Property by a third party, the Escrow Agent upon receipt of
notice of such dispute or claim is authorized and shall be entitled (at its sole
option and election) to retain in its possession without liability to anyone,
all or any of the Escrow Property until such dispute shall have been settled
either by the mutual written agreement of the parties involved or by a final
order, decree or judgment of a court in the United States of America, the time
for perfection of an appeal of such order, decree or judgment having expired.
The Escrow Agent may, but shall be under no duty whatsoever to, institute or
defend any legal proceedings which relate to the Escrow Property.
 

--------------------------------------------------------------------------------


 
13. Consent to Jurisdiction and Service. Each of the Company, the Investors and
the Make Good Pledgor hereby absolutely and irrevocably consents and submits to
the jurisdiction of the courts in the State of New York and of any Federal court
located in said State in connection with any actions or proceedings brought
against said parties (or any of them) by the Escrow Agent arising out of or
relating to this Escrow Agreement. In any such action or proceeding, the
Company, the Investors and the Make Good Pledgor each hereby absolutely and
irrevocably (i) waives any objection to jurisdiction or venue, (ii) waives
personal service of any summons, complaint, declaration or other process, and
(iii) agrees that the service thereof may be made by certified or registered
first-class mail directed to such party, as the case may be, at their respective
addresses in accordance with Section 17 hereof.
 
14. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE A TRIAL BY JURY OF ANY AND
ALL ISSUES ARISING IN ANY ACTION OR PROCEEDING BETWEEN THEM OR THEIR SUCCESSORS
OR ASSIGNS, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF ITS PROVISIONS
OR ANY NEGOTIATIONS IN CONNECTION HEREWITH.
 
15. Force Majeure. The Escrow Agent shall not be responsible for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of
war, terrorism, epidemics, governmental regulations superimposed after the fact,
fire, communication line failures, computer viruses, power failures, earthquakes
or other disasters.
 
16. Records. The Escrow Agent shall maintain accurate records of all
transactions hereunder. The Escrow Agent will provide each of the Interested
Parties monthly transaction statements for the duration of the Escrow, detailing
all deposit and withdrawal activity, including a final statement at the
termination of the Escrow showing the final distribution of Escrow Shares. The
authorized representatives of each of the parties hereto shall have access to
such books and records at all reasonable times during Escrow Agent’s normal
business hours upon reasonable notice to Escrow Agent and at the requesting
party’s expense.
 
17. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, or (c) upon actual receipt by the
party to whom such notice is required to be given, if sent by any means other
than facsimile transmission. The address for such notices and communications
shall be as follows:
 

--------------------------------------------------------------------------------




If to the Company:
Energroup Holdings Corp.
 
No. 9, Xin Yi Street, Ganjingzi District
 
Dalian City, Liaoning Province
 
PRC 116039
 
Facsimile: +86 411 867 166 90
 
Attn.: President
   
With a copy to:
Richardson & Patel, LLP
 
Murdock Plaza
 
10900 Wilshire Boulevard, Suite 500
 
Los Angeles, California 90024
 
Facsimile: (310) 208-1154
 
Attn.: Kevin K. Leung, Esq.
   
If to an Investor:
To the address set forth under such Investor’s name
on the signature pages hereof;
   
With a copy to
Bryan Cave LLP
Lead Investor Counsel:
1290 Avenue of the Americas
 
New York, New York 10104
 
Facsimile: (212) 541-4630
 
Attn.: Eric L. Cohen, Esq.
   
If to the Escrow Agent:
US Bank N.A.
 
Asylum Street, 23rd Floor
 
Hartford, CT  06103
 
Facsimile: (866) 350-2126
 
Attn: Arthur L. Blakeslee

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person. Notwithstanding the foregoing, notices addressed to the
Escrow Agent shall be effective only upon receipt. If any notice or document is
required to be delivered to the Escrow Agent and any other person, the Escrow
Agent may assume without inquiry that each notice or document was received by
such other person when it is received by the Escrow Agent.
 
18. Wiring Instructions. Any funds to be paid to or by the Escrow Agent
hereunder shall be sent by wire transfer pursuant to the following instructions
(or by such method of payment and pursuant to such instruction as may have been
given in advance and in writing to or by the Escrow Agent, as the case may be,
in accordance with Section 17 above):
 

--------------------------------------------------------------------------------


 
If to the Escrow Agent:


Bank:
U.S. Bank National Association
ABA #:
091000022
A/C#:
180121167365
OBI:
Corporate Trust
Beneficiary:
U.S. Bank Trust N.A.
Reference:
Shine Gold Holdings Limited
Attn:
Art Blakeslee

 
19. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
20. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Make Good Agreement will be binding upon and inure to the benefit of each
of the parties hereto and their respective successors and permitted assigns. No
other person will acquire or have any rights under, or by virtue of, this Make
Good Agreement. No portion of the Escrow Shares shall be subject to interference
or control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Make Good Agreement. This
Make Good Agreement may be amended or modified only in writing signed by all of
the parties hereto.
 
21. Applicable Law. This Make Good Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the principles of conflicts of laws thereof.
 
22. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
23. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.
 
24. Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 

--------------------------------------------------------------------------------


 
25. Customer Identification Program. Each of the Interested Parties acknowledge
receipt of the notice set forth on Exhibit C attached hereto and made part
hereof and that information may be requested to verify their identities.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.
 
COMPANY:



 
ENERGROUP HOLDINGS CORP.
       
By:
     
Shi Huashan
   
Chief Executive Officer

 

 
Address:
No. 9, Xin Yi Street
   
Ganjingzi District
   
Dalian City, Liaoning Province
   
PRC 116039
       
Facsimile:
     +86 411 867 166 90
MAKE GOOD PLEDGOR:
     
SHINE GOLD HOLDINGS LIMITED
 
 
 
Chong Shun, Director
       
Address:
15/F, Regent Centre
   
88 Queen’s Road
   
Central, Hong Kong SAR
       
Facsimile:
     +86 411 8671 6690



[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOR OTHER PARTIES FOLLOWS]


--------------------------------------------------------------------------------




ESCROW AGENT:
 
U.S. BANK NATIONAL ASSOCIATION
   
By:
   
Arthur L. Blakeslee
 
Vice President

 
Address:
225 Asylum Street, 23rd Floor
 
Hartford, CT 06103
   
Facsimile:
(866) 350-2126



[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOR OTHER PARTIES FOLLOWS]
 

--------------------------------------------------------------------------------




INVESTORS:
 
____________________________________
Name of Investor
       
By:
______________________________   
Name:
 
Title:
Investment Amount: $______________________
   
Tax ID No.:
ADDRESS FOR NOTICE
c/o:_________________________________
Street:_______________________________
City/State/Zip:___________________________
Attention:______________________________
Tel:_________________________________
Fax:_________________________________
DELIVERY INSTRUCTIONS
(if different from above)
c/o:_________________________________
Street:________________________________
City/State/Zip:____________________________
Attention:______________________________
Tel:__________________________________

 

--------------------------------------------------------------------------------







